Citation Nr: 1136133	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  98-19 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 1954 RO rating decision denying entitlement to service connection for spondylolisthesis.

2.  Whether there was clear and unmistakable error (CUE) in a December 1993 RO decision denying an application to reopen the August 1954 decision denying entitlement to service connection for spondylolisthesis.

3.  Entitlement to an increased rating for asbestosis, currently rated 60 percent from March 20, 2007, and 30 percent prior to that date.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1951 to January 1954.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 1998, the RO denied the Veteran's claim for an increased rating for asbestosis, then rated 10 percent.  In October 1999, the RO increased the rating to 30 percent.  In January 2003, the Board denied the claim for an increased rating for asbestosis, now rated 30 percent.  In December 2003, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion to vacate the Board's decision.  

The Board remanded the claim in July 2004 and again in April 2007.  In August 2008, the RO increased the rating to 60 percent, effective March 20, 2007, creating a staged rating as indicated on the title page.

Separately, in August 2006, the RO denied what it characterized as a claim of CUE in the decision to deny compensation for spondylolisthesis claimed as back condition.  These new claims delays the adjudication of the claim previously before the Board.  In its decision, the RO discussed the August 1954 rating decision denying entitlement to service connection for this disability as well as the December 1993 decision denying the application to reopen this claim.  The Board has therefore listed two claims of CUE, one as to each of those prior decisions.
 
Separately, in May 2009, the RO denied entitlement to a TDIU.  As noted by the Veteran's attorney in his July 2011 response to the Board's 90 day letter, although the Veteran has filed a substantive appeal with regard to this claim, the issue has not yet been certified to the Board by the RO.  Given that the claim has been properly appealed, and that certification is used for administrative purposes and does not confer or deprive Board of jurisdiction over an issue, 38 C.F.R. § 19.35, the Board will grant the request to address the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 448 (2009) (per curiam).  

Unfortunately, however, for the reasons explained below, the TDIU claim, along with the increased rating claim, which are addressed in the REMAND portion of the decision below, are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The RO's August 1954 rating decision denying entitlement to service connection for spondylolisthesis neither misapplied the law nor ignored medical evidence in the record.

2.  The RO's December 1993 decision denying an application to reopen the August 1954 decision denying entitlement to service connection for spondylolisthesis neither misapplied the law nor ignored medical evidence in the record.


CONCLUSIONS OF LAW

1.  The RO's August 1954 rating decision denying entitlement to service connection for spondylolisthesis was not clearly and unmistakably erroneous.  38 U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2010).

2.  The RO's December 1993 decision denying an application to reopen the August 1954 decision denying entitlement to service connection for spondylolisthesis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a). If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

In his written submissions, the Veteran's attorney challenges the RO's August 1954 decision denying entitlement to service connection for spondylolisthesis because "the decision ignored the fact that the veteran was discharged with spondylolisthesis in January 1954, based on his military records."  See June 2007 notice of disagreement (NOD).  The Veteran's attorney cites the service treatment records, including physical evaluation board (PEB) and Medical Evaluation Board (MEB) reports, as well as the August 1954 VA examination report in support of his argument.  He emphasizes a "discrepancy" between the service records on the one hand and the August 1954 VA examination report on the other.

Specifically, the Veteran's attorney argues that the STRs, the PEB, and the MEB contain diagnoses of spondylolisthesis, while the August 1954 VA examiner's diagnosis indicated "spondylolisthesis not found," and the RO clearly and unmistakably erred when it relied on the latter in denying the claim for entitlement to service connection for spondylolisthesis.

In its August 1954 rating decision, the RO denied entitlement to service connection because "spondylolisthesis is not found on last examination," based on the facts that  the VA examination revealed no evidence of spondylolisthesis, X-ray was negative, and there was no limitation of motion, tenderness, or muscle spasm.

This examination report, in and of itself, provides a basis to find that the RO in 1954 was not unmistakably wrong.

The Veteran's attorney noted that the PEB indicated that the Veteran was unfit for service by reason of spondylolisthesis, that the MEB indicated that the Veteran had spondylolisthesis, that the Veteran's DD Form 214 indicated he received a disability discharge, and that the PEB indicated the disability "may be of a permanent nature."  He argued that the August 1954 VA examiner's notation of the lack of "evidence of a spondylolisthesis in the film study at hand," combined with his finding of "mildly increased lumbar curve" and pain associated with heavy lifting and long drives rendered the examination report internally inconsistent and lacking in sufficient detail to support the findings.  According to the Veteran's attorney, his argument is "no mere quibble with a diagnosis," but, rather, the RO had to ignore medical evidence in the record to reach its August 1954 decision.

Significantly, the Veteran's attorney also correctly noted in the June 2007 NOD that there is a VA document indicating that VA sought and received the Veteran's military records relating to his back condition before the rating decision was issued.  Thus, it cannot be said that the correct facts, as they were known at the time, were not before the adjudicator.  Rather, the Veteran's attorney is arguing that the RO inaccurately characterized or misinterpreted the facts before it.  Whether or not characterized as a "quibble", this is precisely the type of weighing of evidence that is prohibited in adjudicating a CUE motion.  The Board cannot second guess the RO's decision to give more weight to the VA examination report than the STRs.  If the Board were to engage in the analysis suggested by the Veteran's attorney, and compare the STRs with the VA examination report, it would note the October 1953 STR containing an analysis of the lumbar spine, which indicated, "X-rays show a definite bilateral defect in the pars interarticularis, but with no appreciable displacement of L5 or S1.  There is a spina bifida of S-1.  Other than this, X-rays are normal."  

The "normal" x-ray, in and of itself, provides even less of a basis to find CUE in the prior RO action.

Spondylolisthesis is defined as "forward displacement of a lumbar vertebra on the one below it and esp[ecially] of the fifth lumbar vertebra on the sacrum producing pain by compression of nerve roots."  Thompson v. Brown, 5 Vet. App. 165, 165 (1993) (citing Webster's Medical Desk Dictionary 670 (1986)).  Thus, the Board could conclude that the absence of displacement could be interpreted to indicate a lack of spondylolisthesis, notwithstanding the in-service diagnosis of this disorder.  Consequently, the August 1954 X-ray report finding of a "lack of evidence of spondylolisthesis in the film study at hand" is not so dissimilar to the in-service findings as the Veteran's attorney suggests, actually providing highly probative evidence against this claim.

However, the Board will not engage in such an analysis because to do so would be inconsistent with the type of analysis that the Court has indicated is appropriate for CUE motions.  That analysis presumes the validity of the decision and considers only whether the correct facts, as they were known at the time, were not before the RO, or the statutory/regulatory provisions extant at that time were not correctly applied.  There is no argument or evidence that either of those two circumstances are present in the August 1954 RO decision.  In fact, all of the facts cited by the Veteran's attorney, including the STRs and the August 1954 VA examination report, were before the RO, and the RO relied on the August 1954 VA examination report to find a lack of spondylolisthesis notwithstanding the diagnosis of this disorder in service.  The Board, therefore, cannot re-weigh the evidence and find that the RO improperly accorded the August 1954 VA examination findings more weight than the STR, PEB, and MEB findings.
 
As to the December 1993 denial of the application to reopen the claim, the RO reiterated the findings of a lack of evidence of spondylolisthesis shown in service based on the negative findings on the August 1954 VA examination including negative X-rays, and noted an intercurrent injury as a result of a work accident.  Given the similar analysis in the December 1993 denial of the application to reopen, the Board's conclusion is the same.  There is no basis to find CUE because there is no argument or evidence that the facts as known at the time were not before the RO or that the RO misapplied the applicable law or regulations.

For the foregoing reasons, the Veteran has not met the high burden of showing CUE in the RO's August 1954 decision denying entitlement to service connection for spondylolisthesis or its December 1993 decision denying the application to reopen this claim.  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and these CUE motions must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the VCAA is inapplicable to CUE motions, and therefore need not be further discussed in this decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

ORDER

As there was no CUE in an August 1954 RO rating decision that denied entitlement to service connection for spondylolisthesis, the CUE motion with regard to this decision is denied.

As there was no CUE in a December 1993 RO decision denying the application to reopen the August 1954 decision denying entitlement to service connection for spondylolisthesis, the CUE motion with regard to this decision is denied.


REMAND

With regard to the claim for entitlement to increased ratings for asbestosis, a key issue in this case has been the validity of the many pulmonary function tests (PFTs) administered to the Veteran throughout the lengthy appeal period.  The Veteran's asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833, and PFT results are the primary criteria for evaluations under this diagnostic code.  The December 2003 Joint Motion vacated the Board's January 2003 denial of an increased rating for asbestosis because of the Board's discussion and "reluctance" to obtain an interpretation or explanation from the technician or physician who conducted a February 2002 private PFT that contained scores that would warrant a 100 percent rating under DC 6833 as well as the term "severe obstruction," which was crossed out.  The parties to the Joint Motion found that VA had a duty to obtain an opinion, statement, or explanation regarding the PFT results and why the words severe obstruction were crossed out.  The parties to the Joint Motion also found a VCAA notice error and instructed that proper notice be given.

However, in its July 2004 remand, the Board instructed that the RO comply with the Court's December 2003 order generally, issue a VCAA letter to the Veteran, and schedule the Veteran for a VA pulmonary examination.  The Board did not specifically refer to the instruction in the Joint Motion regarding obtaining an opinion, statement, or explanation as to the test results and why the words severe obstruction were crossed out.  It does not appear that an opinion, statement or explanation was ever obtained regarding the February 2002 PFT results.  The PFT results do not themselves identify the entity that performed them, but the Veteran submitted an April 2002 authorization form that did identify both the facility and the physician who apparently performed the test.  That facility is the Allergy Asthma Clinic, 941 South Dobson Road, Suite 103, Mesa, Arizona 85202, and the physician is Laura Ispas, M.D.  

The RO has scheduled the Veteran for additional examinations since the Board's July 2004 remand and obtained additional relevant evidence including January 2002 VA PFT results, and the Board appreciates these efforts.  However, were the Board to consider the case on the merits without ensuring compliance with the Joint Motion instruction (which are slightly unclear as to the goals of the motion or why such actions are being requested) regarding an opinion, statement or explanation regarding the February 2002 PFT results, the decision would likely not withstand judicial scrutiny.  Simply stated, the instructions of the Joint Motion are not a model of clarity, leading clearly to confusion as to what actions must be undertaken, causing delay in the adjudication of this case.  In this regard, it would appear apparent as why an examiner would cross out a part of his or her report (they did not want to write it), however, the instructions of the Joint Motion must be obeyed.

Consequently, the Board finds that it must again remand the claim for an increased rating for asbestosis to comply with the instructions in the December 2003 Joint Motion.  The Board regrets the additional delay.

As the TDIU claim is inextricably intertwined with the increased rating claim (because a change in the assigned disability ratings could affect the date on which the Veteran became eligible for a TDIU on a schedular basis), this claim too must be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the claims for an increased rating for asbestosis and a for a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Allergy Asthma Clinic, 941 South Dobson Road, Suite 103, Mesa, Arizona 85202 and request an opinion, statement, or explanation from Dr. Ispas as to the February 2002 PFT results and why the words severe obstruction were crossed out.  If Dr. Ispas is not available, request such an opinion, statement or explanation from another physician.  Provide the doctor with a copy of the joint motion, if needed, in order to assist the doctor in understanding why the VA is asking for this information.   

2.  Then, review any additional evidence and readjudicate the claim for an increased rating for asbestosis and for a TDIU, under all appropriate statutory and regulatory provisions and legal theories.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


